DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Claims 1-20 remain pending in this application.
The 35 USC 101 rejection of claims 13-19 for reciting transitory medium has been withdrawn in light of the amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Step 1:
Claims 1-12 are drawn to an apparatus which is within the four statutory categories (i.e. machine). Claims 13-19 are drawn to a non-transitory machine-readable storage medium which is within the four statutory categories (i.e. manufacture). Claim 20 is drawn to a method which is within the four statutory categories (i.e. process).
Step 2A, Prong 1:
Claims 1, 13 and 20 recite: 
“receive indicators of an allergic reaction; 
receive an event time that commences a reaction time window as a function of said indicators;
present, based on the indicators and a determination of whether or not the reaction time window has closed, a first set of questions to the user to solicit answers from the user relating to the allergic reaction; 
receive the answers to the first set of questions from the user; 
provide a first risk assessment based on the answers; 
provide health information to the user based on the answers, the health information relating to the allergic reaction and further comprising a first alert and a first health-risk level, the first health-risk level based on the first risk assessment; 
present, based on the received indicators, a second set of questions to the user to solicit answers from the user relating to the allergic reaction; 
receive the answers to the second set of questions from the user; 
provide a second risk assessment based on the answers to the second set of questions; and 
provide revised health information to the user based on the answers to the second set of questions, the revised health information relating to the allergic reaction and further comprising a second alert and a second health-risk level, and the second health-risk level based on the second risk assessment”.
These limitations correspond to certain methods of organizing human activity. This is a method of managing interactions between people, such as a user following rules and instructions to obtain data from a patient, provide a questionnaires to the patient and determine risk assessments based on received patient monitored data and feedback to questionnaires). 
The mere nominal recitation of “a generic processor and sensors worn by the user” does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Dependent claims also correspond to certain methods of organizing human activities, such as  “when the determination is that the reaction time window has not closed, initiate the presentation of the first set of questions”-claim 2, “present the health information based on comparing the indicators with stored condition and symptom data”-claim 5, “receive additional data corresponding to non-physiological data, the additional data including any one or a combination of environmental data, data corresponding to an identity of food, or data corresponding to an identity of components of the food, the presentation of the first set of questions further based on the additional data”-claim 6, “present the first set of questions only if the indicators indicate that the user is experiencing at least two symptoms corresponding to the allergic reaction”-claim 7, “assign a value to each of the answers to the first and second sets of questions received from the user; and generate a respective total of the values of the answers for the respective first and second sets of questions, wherein the health information and the revised health information are based on the respective total of the values of the answers”-claim 8, “associate the respective total of the values of the answers to the respective first and second health-risk levels selected among a plurality of available health-risk levels, and wherein the processor is further configured to provide the first and second alerts corresponding to the respective first and second health-risk levels”-claim 9, “present a suggested remedy, provide the health information and the revised health information to a third party device, or both present the suggested remedy and provide the health information and the revised health information to the third party device”-claim 10, “initiate a remedy user interface and re-present the first set of questions to the user via the remedy user interface, the re-presented questions comprising the second set of questions”-claim 11, “determine foods to avoid based on the indicators and the answers to the first set of questions; and determine the health information based on the determination of the foods to avoid”-claim 12, “when the determination is that the reaction time window has not closed, initiate the presentation of the first set of questions”-claim 14, “present the first and second sets of questions, receive the answers to the first and second sets of questions, and provide the health information and the revised health information”-claim 15, “present the health information based on comparing the sensor data with stored condition and symptom data”-claim 16, “receive additional sensor data, the additional sensor data including any one or a combination of environmental data, data corresponding to an identity of food, or data corresponding to an identity of components of the food, the presentation of the first set of questions based on the additional sensor data”-claim 17, “present the first set of questions only if the sensor data indicates that the user is experiencing at least two symptoms corresponding to the allergic reaction”-claim 18, “assign a value to each of the answers to the first and second sets of questions received from the user; generate a respective total of the values of the answers for the respective first and second sets of questions, wherein the health information and the revised health information are based on the respective total of the values of the answers; associate the respective total of the values of the answers to the respective first and second health-risk levels selected among a plurality of available health-risk levels and provide the first and second alerts corresponding to the respective first and second health-risk levels; and present one or any combination of a suggested remedy, provide an elimination diet and associated coaching based on determining foods to avoid according to the answers to the first set of questions and the received sensor data, or provide the health information and the revised health information to a third party”-claim 19.
These limitations also correspond to certain methods of human activities, such as a medical professional can create and present a set of questions to the user to solicit answers, make determinations based on the received user data, and provide health information to the user. This is one of the daily tasks being done by medical professionals. 
Claims 3-4 are ultimately dependent from Claims 1 and include all the limitations of Claim 1. Therefore, claims 3-4 recite the same abstract idea. Claims 3-4 describe further limitations providing health information to the user based on received data. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
The mere recitation of generic sensors and a generic processor does not take claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “one or more sensors worn by a user”, “a questionnaire graphical user interface (GUI) adapted to worn by the user”, “a processor”, “user interface”, “display screen”, “a third party device”, which all recited as generic devices. 
For instance, sensors are described in the current specification as “…sensor devices including smart plates, smart utensils, spectrometers, gluten sensors, among others, may be used to sense the presence of pesticides, gluten, or other allergens. In some embodiments, the sensor devices may include imaging devices and/or code reading technology that read codes (e.g., QR codes, RFID) that may be affixed to food packaging and use accelerometer data (e.g., of arm movement) and/or other sensed data (e.g., sound detected from microphones) to detect the consuming of food. All or a portion of these sensors and sensor data may be utilized by the wearable device 204.” (Current specification, par. 38). 
The current specification also recite “Examples of a computing device include, but are not limited to, an electronic book reading device, a computer workstation, a terminal computer, a server computer, a handheld device (e.g., a tablet computer, a smartphone, etc.), a web appliance, a network router, a network switch, a network bridge, any machine capable of executing a sequence of instructions that specify an action to be taken by that machine, and any combinations thereof. In one example, a computing device may include and/or be included in a kiosk.” in par. 72, “Computer system 1900 includes a processor 1904 and a memory 1908 that communicate with each other, and with other components, via a bus 1912. Bus 1912 may include any of several types of bus structures including, but not limited to, a memory bus, a memory controller, a peripheral bus, a local bus, and any combinations thereof, using any of a variety of bus architectures.” in par. 73 and “wearable technology devices, for example, smartwatches, health-bands, fitness-bands, and smartphones, among others, and combinations thereof, that are enabled to assist their wearers in diagnosing and/or treating allergic reactions to any one or more of a variety of allergens, such as food-based allergens, airborne allergens, medicinal allergens, animal-based allergens, etc. “ in par. 35. Therefore the processor and the devices included in the current application are generic computing devices and recited steps using these devices amount to no more than mere instructions to apply the exception using a generic computer component.
The claims also recite the additional elements of “receive, from one or more sensors, indicators of an allergic reaction” and “automatically provide health information to the user…”, which are mere instructions and amount to no more than mere instructions to apply the exception using a generic computer component.
The “one or more sensors worn by a user”, “a questionnaire graphical user interface (GUI) adapted to worn by the user”, “a processor”, “user interface”, “display screen”, “a third party device” and “automatically provide health information to the user…” are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform providing risk assessments and automatically providing health information amounts to no more than mere instructions to apply the exception using a generic computer component. The current specification describes the processor and the sensors as generic devices (see the details in the section above). 
The processor and sensor devices that are used in this invention are generic computing devices and obtaining user data from a sensor device and from the user by questionnaires and then determining risk factors for the user based on the received data are well-understood, routine and conventional activities known in the healthcare industry. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Prong one argument:
Applicant argues that the current claims are not directed to an abstract idea and they are similar to the McRO claims (provide improved health information related to an allergic reaction-and an improvement in the domain in which “wearable devices are used for sharing vital health information”). Applicant argues that “The present invention addresses a problem in the art where there is a failure to acquire real-time, substantiating feedback of indicators of allergic reaction conditions and no automatic and immediate remedial measures by commencing an interactive question and answer session with the user at the inception of detection of the condition and providing health information that is helpful to the user in remedying the condition. The question and answer session facilitates the determination of the cause and severity of the allergic reaction." (Emphasis added).”. In response, Examiner submit that the current claims as a whole are directed to an abstract idea, since they are directed to providing health information based on the risk assessment calculated based on the received patient data and certain regulations. This does not provide any technological improvement as in McRO claims. In McRo, the claimed invention recited a very specific set of rules that allowed a computer to perform animation in a manner that was previously only performable by human animators. The very fact that the animation could not be previously performed by computers and that the rules applied by the claimed invention solved this problem was the reason the claimed invention in McRo was found to be not directed to an abstract idea. Here there is no evidence on record that establishes that the claimed invention was only previously performable by humans in the manner of McRo. The claimed invention provides health information to a user and this is not any improvement relied upon in McRo.
Applicant argues that the current claim limitations, in particular, the limitation of “wearable devices are used for sharing vital health information” provide an improvement in the domain as in Enfish case. In response, Examiner submits that ENFISH, LLC 12 v. MICROSOFT CORPORATION decision indicates that the particular claims are not directed to an abstract idea, rather they are directed to a specific improvement to the way computer operate, embodied in the self-referential table. The decision includes:
**Here, the claims are not simply directed to any form of storing tabular data, but instead are specifically directed to a self-referential table for a computer database.
The present invention improves upon prior art information search and retrieval systems by employing a flexible, self referential table to store data.
The specification also teaches that the self-referential table functions differently than conventional database structures.
In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman’s art.” Cf. Alice, 134 S. Ct. at 2360. In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea.**
As indicated in the decision, the claims of Enfish recite “self-referential tables” that improve the way a computer stores and retrieves data in memory (functions of the computer). Applicant argues that the current claims are similar to the Enfish claims, however, the claims and the specification do not indicate any improvement to the computer/device itself or to another technology. The current claims are not directed to improving computer capabilities, instead, invoke computers (processor and sensor devices) merely as a tool to obtain, process and transmit data. Therefore, using a wearable device to commence interactive question and answer session within a reaction window is merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The argument is not persuasive.
Prong two argument:
Applicant argues that the additional features of “receive an event time that commences a reaction time window as a function of said indicators received from the one or more sensors; present, based on the received indicators and a determination of whether or not the reaction time window has closed, a first set of questions to the user via the questionnaire GUI to solicit answers from the user relating to the allergic reaction; receive the answers to the first set of questions from the user; provide a first risk assessment based on the answers; automatically provide health information to the user based on the answers, the health information relating to the allergic reaction and further comprising a first alert and a first health- risk level, and the first health-risk level based on the first risk assessment; present, based on the received indicators, a second set of questions to the user to solicit answers from the user relating to the allergic reaction; receive the answers to the second set of questions from the user; provide a second risk assessment based on the answers to the second set of questions; and automatically provide revised health information to the user based on the answers to the second set of questions, the revised health information relating to the allergic reaction and further comprising a second alert and a second health-risk level, and the second health-risk level based on the second risk assessment," (emphasis added) of amended independent claim 1, provide an improved wearable device that facilitates automatically assessing health information of any user based on answers given by that user, based on a reaction time window. 
Applicant argues that amended independent claim 1 describes presenting a set of questions to the user based on the received sensor data. Furthermore, amended independent claim 1 describes providing health information to the user based on the user's answers to the presented questions. Additionally, amended independent claim 1 describes providing revised health information based on the user's revised answers to revised questions presented to the user. In view of the foregoing remarks, the Applicant respectfully submits that amended independent claim 1, as a whole, integrates the purported abstract idea into a practical application under Prong Two of Step 2A analysis.
In response, Examiner submits that the current claims may or may not provide an improvement to the result of the risk assessment (an updated result), since the limitations recite “obtaining the sensor data, obtaining answers to a set of questions from the user, provide a risk assessment and heath information to the user, obtaining answers to a second set of questions from the user, provide a second risk assessment and provide a revised health information to the user…”. The current claim limitations do not provide any improvement to the “wearable device technology”, the wearable (sensor) device is being used only for obtaining data from the user, which is a well-understood, routine and conventional activity known in the industry. 
Applicant argues that submits that the steps of amended independent claim 1 are similar to at least claim 1 of Example 40 provided in "Subject Matter Eligibility Examples: Abstract Ideas," issued on January 07, 2019. Claim 1 of Example 40 recites a combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, Claim 1 of example 40 as a whole is directed to a particular improvement in collecting traffic data. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. Claim 1 of Example 40 as a whole integrates the mental process into a practical application. 
Similar to claim 1 of Example 40, amended independent claim 1, recites a combination of additional elements of receiving an event time that commences a reaction time window as a function of indicators received from one or more sensors, presenting a first set of questions based on the received indicators and on a determination of whether or not a reaction time window has closed, and receiving answers to the first set of questions from a user. Assuming arguendo that each of the receiving and the presenting steps analyzed individually may be viewed as mere pre- or post-solution activity, still independent claim 1 (as well as amended independent claim 1) as a whole is directed to a particular improvement in providing health information related to an allergic reaction. The indicators received from the one or more sensors are used to assess health risks. This provides a specific improvement in the domain of "wearable device technology," resulting in "improved health care." Thus, amended independent claim 1 as a whole integrates the abstract idea into a practical application.
In response, Examiner respectfully submits that improvement in providing health information and resulting in improved healthcare are not improvements to the technology or the functioning of the computer itself. 
The argument is not persuasive.
Step 2B argument:
Applicant argues that the current claims amount to significantly more than the judicial exception itself, since claim 1 results in an improvement to the existing technology. Applicant continues, “This is done through an interactive question and answer session associated with a user which is based on indicators of an allergic reaction, and through provision of health information relating to the allergic reaction to the user. See Applicant's as-filed specification, paragraph [0007].”. In response, Examiner submits that there is no indication in the claims nor in the current claims that “interactive questioning of users based on allergic reactions and provide health information to the user” is a technological improvement. As explained in the section above, the current claims may or may not provide an improvement to the result of the risk assessment (an updated result), but do not provide a technological improvement. 

The 35 USC 103 rejection of the claims had been withdrawn in the last final office action dated 01/10/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626